Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for modifying closest art Sabourin in view of Mita (see action 10/5/2021) such that the end-of-travel position is a position AFTER injection of the product, the pusher being operable manually, the piston rod being uncovered from the second end of the syringe body to the pusher and the center of gravity situated between the gripping wings and the manual pusher. Sabourin utilizes a battery pack 28 which is placed on a mount between the second end of the syringe body (where the gripping wings are located, as per another limitation) and the pusher, such that the piston rod cannot be uncovered from the second end of the syringe body to the pusher. Mita was (and still is) relevant and applicable to other syringes for its teaching of the center of gravity, which could overcome the piston rod being uncovered issue that Sabourin suffers from. However, when applying Mita to other art, there is no suggestion for the center of gravity at the end-of-travel position (which is after delivery) to be situated outside of the body; as the handling of the syringe as taught by Mita and Sabourin (other than removal from the injection site) is no longer of concern and thus one of ordinary skill in the art would not look to Mita to be concerned about the center of gravity after delivery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783